June 24 2015


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: AF 11-0244

                                        AF 11-0244                         FILED
                                                                                JUN 24 2015
                                                                                Et/Smith
                                                                         LERK OF THE SUPREME COURT
                                                                             STATE OF MONTANA
IN RE THE RULES FOR ADMISSION
                                                                    ORDER
TO THE BAR OF MONTANA




      On November 5, 2014,this Court issued an Order circulating for public comment a
proposal to re-implement admission to the State Bar of Montana on motion. Following
receipt and consideration ofextensive public comment,this Court held a duly noticed public
meeting on Tuesday, June 9, 2015, at which the Court received additional public comment
and engaged in open discussion concerning the propriety ofre-implementing admission to the
State Bar of Montana on motion, and the requisites to be imposed upon applicants seeking
such admission. At the conclusion ofthese discussions, the Montana Supreme Court voted
6-1 (Justice Michael E Wheat,dissenting)to adopt rules permitting applicants to be admitted
to the practice oflaw in Montana upon motion. The rules adopted by the Montana Supreme
Court for admission on motion are attached hereto.
       The Court further determined that the rules for admission on motion shall have an
effective date of January 1, 2016, allowing time for the State Bar of Montana, working in
conjunction with the Montana Supreme Court's Commission on Character and Fitness and
Board of Bar Exarniners, to implement new rules or amend existing rules so as to
accommodate the new rules for admission on motion. Prior to the date of implementation,
the Court will consider proposed amendments to the attached rules that the foregoing entities
determine to be necessary. The Court will also entertain a proposal to reduce the application
fee for admission on motion for those persons seeking admission to the State Bar ofMontana
for the purpose of providing legal services to persons in Montana of limited means.
      A final Order incorporating any amendments or revisions to the rules for admission on
motion shall be issued by this Court prior to January 1, 2016.
      A copy ofthis Order and the attached rule for admission on motion shall be posted on
the Court's website. In addition, the Clerk is directed to provide copies of this Order and
attachment to the Executive Director of the State Bar of Montana with the request that the
Order and attachment be posted on the State Bar's website and published in the next edition
ofthe Montana Lawyer magazine;to the Chair ofthe Commission on Character and Fitness,
the Chair ofthe Board ofBar Examiners,and the Dean ofthe University of Montana School
of Law.
      DATED this"Z-‘1 day of June, 2015.


                                                          Chief Justice




       For the reasons set forth in the comments tendered by those opposed to the
reimplementation of admission on motion to the State Bar of Montana, Justice Michael E
Wheat dissents from the foregoing Order.



                                             2
                                    Admission on motion

      A. An applicant who meets the requirements of this rule may, upon motion, be
admitted to the practice of law in Montana if the applicant:

       (1) has been admitted by bar examination to practice law in one(1)or more states,
territories, or protectorates ofthe United States ofAmerica,or the District ofColumbia, and
has been admitted to and engaged in the practice oflaw for at least five(5)ofthe past seven
(7)years preceding application to Montana in one or more states, territories, or protectorates
ofthe United States;

      (2) has never been denied certification because of character and fitness to practice
law in Montana or any other jurisdiction;

       (3) has not, within the five(5)years preceding application under this rule, taken and
failed the Montana Bar Examination;

      (4) is not now nor ever has been admitted to the practice of law in Montana, unless
the applicant voluntarily withdrew or resigned from the bar of Montana while in good
standing or practiced under an order ofternporary admission issued by the Montana Suprerne
Court;

     (5) has not been previously denied admittance to practice law on application or
motion to practice law in Montana or any other jurisdiction;

       (6) has not previously engaged in the unauthorized practice oflaw in Montana or any
other jurisdiction;

       (7) establishes that the applicant is currently a member in good standing in every
jurisdiction where the applicant is adrnitted to practice law or,ifthe applicant is not presently
a member eligible to practice in a state, territory, protectorate, or the District of Columbia,
establishes that the applicant resigned in good standing. An applicant who is disbarred or
suspended for any reason from the practice oflaw in another jurisdiction at the time offiling
an application for admission on motion shall not be eligible for admission on motion;

       (8) submits evidence of a passing scaled score on the Multistate Professional
Responsibility Examination as described in Rule II E 3 ofthe Rules for Adrnission to the Bar
of the State of Montana;

      (9) establishes to the satisfaction ofthe Commission on Character and Fitness, which
may use the National Conference ofBar Examiners character investigation,that the applicant
possesses the character and fitness to practice law in this jurisdiction;


                                               1
     (10) subrnits evidence ofin-person attendance at the Montana Law Seminar for new
Montana bar adrnittees, before being approved for admission; and

      (11) is a graduate of a law school formally accredited by the American Bar
Association.

       B. Amendment of application. Every applicant is required promptly to amend his or
her application in the event any of the answers on the application has been affected by
intervening conduct or events.

       C. Documents needed. The following documents shall be furnished with each
application, in addition to any and all other information that may be required:

      (1) a copy ofthe certification of moral character and fitness by the Commission on
Character and Fitness;

      (2) a properly authenticated transcript (sent from the law school) evidencing
graduation with a juris doctor or bachelor of laws and letters degree from a law school
formally accredited by the American Bar Association;

      (3) a certificate of admission, currently valid license to practice law,or certificate of
good standing from every jurisdiction where admitted;

       (4) a letter from the grievance or disciplinary entity of every state, district, territory,
protectorate, province, or foreign country in which the applicant is admitted indicating that
there are no disciplinary complaints or charges pending against the applicant;

       (5) for any jurisdiction relied upon by the applicant to satisfy the active practice of
law durational requirements in this rule, a certificate from the highest court in that
jurisdiction certifying that:

      (a) the applicant has been eligible to engage in the actual practice of law in that
      jurisdiction for at least five(5)ofthe seven(7)years immediately prior to the date of
      the certificate;

      (b) the applicant is in good standing in the bar of that jurisdiction and has not been
      disbarred, placed under disciplinary suspension, or resigned from that bar while under
      disciplinary investigation;

       (c) the applicant is not the subject of any pending disciplinary complaints or
       proceedings in that jurisdiction; and



                                                2
       (d) ifthe applicant has been suspended or disbarred, that the applicant has been duly
       reinstated; and

       (6) an affidavit executed by the applicant describing the applicant's active practice of
law for the required durational period in every applicable jurisdiction, which shall include a
detailed explanation ofhow it satisfied the definition ofthe active practice oflaw as set forth
in Paragraph D of this rule.

       D. Active practice of law defined.

       (1) For the purposes ofthis rule,the "active practice oflaw" means being actively and
continuously engaged in employment in the performance of legal services and may include
the following activities if performed or treated as performed while the applicant was admitted
in active status; however,in no event shall activities listed under Sub-subparagraphs(e)and
(f) of this subparagraph be accepted toward the durational requirement if they were
performed in advance of bar admission in the jurisdiction where such activities were
performed:

       (a) representation of one or more clients in the practice of law;

      (b) service as a lawyer with a United States local, state, territorial, or federal agency,
      including military service with any branch of the United States military;

       (c) teaching at a law school formally accredited by the American Bar Association;

      (d) service as a judge in a United States local, state, territorial, or federal court of
      record;

      (e) service as ajudicial law clerk in a United States local, state, territorial, or federal
      court of record;

       (f) service as in-house counsel provided to the applicant's ernployer or its
       organizational affiliates;

      (g)service as a lawyer in Montana pursuant to temporary admission by order of the
      Montana Supreme Court; or

      (h)any combination ofthe above.

       (2) "Employment in the performance of legal services" is defined for the purpose of
this rule to require that during each ofthe required five(5)years in the durational period,the



                                               3
applicant spent at least one thousand (1,000) hours per year engaged in one or more of the
activities listed above.

       (3) The active practice of law shall not include work that, as undertaken, constituted
the unauthorized practice of law in the jurisdiction in which it was perforrned or in the
jurisdiction in which the clients receiving the unauthorized services were located.

      E. Application and filing fees. Any applicant seeking admission to the practice of
law on motion shall meet the requirements ofParagraphs A through D ofthis rule and shall:

       (1) file an application for admission on motion, including character and fitness
investigation information and all required supporting documents;

       (2) pay the non-refundable application fee of $2,500. This application fee includes
the Montana attorney application fee, Montana Law Seminar registration, and the first year's
bar dues and fees, including fees for the Office ofDisciplinary Counsel,Lawyers'Fund fee,
and annual attorney license fee, but it does not include the fee for the character and fitness
investigation conducted by the National Conference of Bar Examiners. There shall be no
refund of, or credit for,this application fee for any reason,including but not limited to denial
ofadmission, withdrawal ofthe application, or failure to pursue admission after application,
regardless of the date of notification by the applicant; and

      (3) pay all costs in connection with any investigation and hearings, and bear his or her
own costs associated with any application, investigation, and hearing.




                                              4